Citation Nr: 1753757	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  12-33 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The issues of entitlement to an increased rating for his service-connected right knee disability, and entitlement to service connection for bilateral ankle disabilities, bilateral hip disabilities, back disability, and sleep disability were raised by the record in a July 2017 statement, but have not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action, if any.  38 C.F.R. § 19.9(b) (2017).


REMAND

While the Board sincerely regrets the delay, the Veteran's claims are remanded for further development.

The Veteran underwent an examination in February 2016 for a left knee disability.  The Veteran contends that his disability has worsened since his last VA examination.  See July 2017 statement.  An updated medical examination is necessary to address his contentions.

Since his last examination in February 2016 for a left knee disability, new requirements mandate additional findings.  According to Correia v. McDonald, VA joint examinations must include range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with range of motion measurements of the opposite undamaged joint.  28 Vet. App. 158 (2016).  Therefore, the Board finds that a new VA examination is required to provide these findings.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all treatment he has received for his left knee disability, and make arrangements to obtain all records, including updated treatment records, that are not already associated with the claims file.

Specifically, ask for authorization to obtain records from Dr. Danny Nicholls at Arlington/Mansfield Orthopedic Associates.  

Ensure all outstanding VA records are associated with the claims file.  

2.  After completing the preceding development, schedule the Veteran for a VA examination with an appropriate examiner for his left knee disability.

The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  

The examiner must test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional limitation of motion.  

The examiner must include the Veteran's reports of limitation of motion during flare-ups, including the frequency, severity, and duration, and to what extent he experiences additional functional loss during such flare-ups.  The examiner should opine as to whether these reports are consistent with the disability found on examination.

In doing so, please reconcile the opinion with all evidence of record, and particular attention is called to the following:

*September 2011 VA Examination report.  

*December 2011 Chondromalacia diagnosis. 

*October 2015 arthritis diagnosis.

*February 2016 VA Examination report.

*September 2016 VA Addendum report.  

*July 2017 statement by the Veteran that he experienced a decreased in his range of motion, and prolonged seating and standing caused swelling and severe pain.

If any aspect of the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Following the completion of the above directives, review the claims file to ensure compliance with this remand.

4.  After completion of the above and any other development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


